DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed by the applicant on 3/18/2022 is acknowledged. It is noticed that claims 9-30 are cancelled, new claims 31-52 are added and claims 1-2 are amended. 
Election/Restrictions
Newly submitted claims 31-52 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 												
Restriction to one of the following inventions under 35 U.S.C. 121:
I. Claims 1-8, drawn to a solar collector, classified in CPC F24S40/22.
ll. Claims 31-45 and 46-52 are drawn to a solar collector of a spacecraft comprising an asteroid or its a method of protecting a spacecraft captured by an asteroid, classified in CPC B64G1/54.
The inventions are independent or distinct, each from the other because: Inventions | and Il are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the solar collector of a spacecraft of invention Il uses an asteroid to capture reflected/redirected solar light that is not being used for the invention I of a solar collector, and hence, both inventions being of a different design and configuration, making a search burden on the examiner.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection of Selcuk (4449514) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In view of the deleted phrase ‘a safety structure’ of claim 1 upon which these claims (2-4) depends, it is very vague and indefinite to interpret ‘the safety structure’ or its configuration. It is being examined as part of the safety system to shield non-target elements from receiving too much solar energy. 	
Claims 2-4 recites the limitation ‘the safety structure’ here in each of these claims and is insufficient antecedent basis for this limitation in the claim.
				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Selcuk (4449514) that shows all the claimed elements including:				1. (Currently Amended) An apparatus (figs 1-10) for collecting solar energy and simultaneously protecting against damage from a resulting energy beam, the apparatus comprising: a solar energy collection system (10, fig 1-10) comprising at least one concentrator (16, fig 1-2) and a target (20, 22 solar power receiver in a cavity to heat tubes) configured to use, store, or convert the solar energy (abstract), the collection system configured to cause solar energy to focus on the target; at least one sensor (50, col 2, lines 6-7, fig 3-4) configured to detect misalignment (error in tracking or deviation of sun image or misalignment  col 1, lines 16-29, col 2, lines 25-35, fig 1) of the concentrator by determining that some or all of the collected solar energy is offset from the target; and a safety system (shutter mechanism 30, shutters 34-37, col 2, lines 36-45) configured to shield other non-target systems from receiving too much solar energy from the collection system in response to the at least one sensor detecting the misalignment of the concentrator (col 2-3, lines 66-68, 0-20, fig 1-4, the sensing apparatus 50 for sensing when the concentrated sun image has deviated far enough from the central position 24 to endanger the face plate 26, includes a fuse wire 52. The wire 52 includes a portion 52a which extends in largely a circle around the receiver opening 18, so that the deviating sun image can heat the fuse wire 52 to melt and break it. The fuse wire includes a portion 52b that extends near the outside of the receiver and another portion 52c which extends through a passage 54 in the receiver. The fuse wire portion 52b is attached at 56 to the shutter frame 32. So long as the fuse wire is intact, it prevents the shutter frame 32 from moving downwardly along the centerline 40 towards the concentrator to close the shutter mechanism. However, if any portion of the fuse wire, including the portion 52a that extends around the receiver opening 18 or the portion 52c, is broken, then tension in the fuse wire drops and it cannot support the shutter frame 32. The fuse wire 52 then acts as a release means that releases the shutter frame to move downwardly to the position 32A to close the shutter mechanism).		2. (Currently Amended) The apparatus of Claim 1, wherein the safety system(structure) comprises one or more of the following: an optical shutter, a blocking plate (24,26, fig 1) , an absorber (heating tubes 20), a diffuser, and/or an optical element, and wherein the safety system/structure is further configured to deflect and/or defocus the collected solar energy.							3. (Original) The apparatus of Claim 1, wherein the safety system is further configured to interpose/block a safety structure with a response time (inherent to before it damages solar absorbing tube due to overheat by closing shutter 30) that is shorter than the time for thermal damage to occur in the non-target systems.													4, (Original) The apparatus of Claim 1, wherein the safety system (structure) is further configured to receive the collected sunlight (in tubes 20) and radiate thermal energy (from heated face plate 26 would prevent moisture or ice build up) in order to prevent moisture or ice build up on other portions of the solar power collection system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Selcuk in view of Neumann. The apparatus of Claim 1, wherein: the at least one concentrator (12, fig 1 of Selcuk) is configured to focus the solar energy (on heating tubes 20), the solar energy collection system further comprises at least one reflector (dish 12, fig 1) configured to reflect the solar energy focused by the at least one concentrator, but its sensor (50) does not comprise of a camera having a field of view directed at the at least one reflector. Neumann, in the same field of enervator, discloses at least one reflector (3 abstract, fig 2-3) configured to reflect the solar energy focused by the at least one concentrator, and the at least one sensor comprises at least one camera (2) having a field of view directed at the at least one reflector (fig 2-3). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify sensor of Selcuk in view of Neumann so that a clear image of the sun tracking would provide good indication of solar heat concentration for additionally protect the collector system.  



Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762